ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 17-202 of NANCY KENNEDY BRENT of VINELAND, who was admitted to the bar of this State in 2003;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), RPC 5.5(a)(1) (unauthorized practice of law) and RPC 8.4(d)(conduct prejudicial to the administration of justice;
And the parties having agreed that respondent’s conduct violated RPC 3.4(c)(knowingly disobeying an obligation under the rules of a tribunal), RPC 5.5(a)(1) (unauthorized practice of law)) and RPC 8.4(d)(conduct prejudicial to the administration of justice, *132and that said conduct warrants a reprimand or lesser discipline as the Board may deem appropriate;
And the Disciplinary Review Board having declined to find the stipulated violation of RPC 8.4(d) and having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Numbers IV-2015-0019E and IV-2016-0024E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that NANCY KENNEDY BRENT of VINE-LAND is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.